Citation Nr: 1427359	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-26 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 

THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Given the evidence discussed below, the issue of service connection for a bilateral hearing loss disability has been bifurcated to service connection for a right ear hearing loss disability and service connection for a left ear hearing loss disability, as noted on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  

The Veteran testified at an April 2014 Board hearing before the undersigned Veterans Law Judge (VLJ) wherein the undersigned clarified the issues on appeal and afforded the Veteran the opportunity to submit additional relevant evidence in support of his claims.  

In addition to the paper claims file, there is a Virtual VA paperless claims file.  Review of the evidence in such file reveals that it is either duplicative of that in the paper claims file or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for right ear and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

1.  Tinnitus did not have onset during active service and was not caused by an event, disease, or injury during active service.  


CONCLUSION OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in June 2009.  

Regarding the duty to assist, the following records have been obtained and associated with the claims file:  service treatment records, service personnel records, VA treatment records, and private treatment records.  VA provided examinations in September 2009 and June 2012.  The examinations and opinions are adequate as to the claim of service connection for tinnitus.  The examiners considered the Veteran's relevant history, provided sufficiently detailed descriptions of the claimed disability, and provided sufficient rationale to support their opinions.  No further notice or assistance is required for a fair adjudication of the Veteran's claim.  



II.  Service Connection - Tinnitus  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  

Both private and VA treatment records reflect that the Veteran currently suffers from tinnitus.  

The Veteran's service treatment records do not show complaints of tinnitus during his active service.  The Veteran's DD214 documents a military occupational specialty (MOS) of petroleum supply specialist; however, the Veteran's service treatment records also reflect that he also served as an armament specialist and handled ammunition during service, wherein he was exposed to acoustic trauma.  The Veteran has also provided statements regarding his in-service noise exposure, including descriptions of being around aircraft, helicopters, and incoming rocket fire.  Given these records and the Veteran's statements, it is clear that he was exposed to noise during his active service.  

The only remaining question is whether the Veteran's current tinnitus is related to his in-service noise exposure.  

The first mention of tinnitus is within the Veteran's April 2009 claim, filed over 35 years after his separation from active service, and within a concurrent VA treatment record which includes tinnitus in a review of systems.  

However, during the September 2009 VA examination, the Veteran reported to the examiner that intermittent tinnitus began eight to ten years prior to the examination.  Following examination of the Veteran and review of the claims file, the examiner opined that it was less likely than not that tinnitus was related to military service.  The examiner noted lack of related complaints within service treatment records and the Veteran's subjective report of tinnitus onset in recent years.  The examiner's opinion was provided following examination of the Veteran and review of the claims file and included an adequate rationale for the opinion reached; thus, it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

The Veteran was afforded an additional VA examination in June 2012.  At that time, he reported constant tinnitus that began in Vietnam.  The examiner stated that he could not provide an opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation, given the lack of tinnitus reported during service and a lack of information regarding the Veteran's hearing acuity at the time of separation.  

Tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is thus competent to report that he has experienced tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran has been inconsistent in reporting the onset of tinnitus.  During the September 2009 VA examination, he reported onset of intermittent tinnitus eight to ten years prior to the examination, but at the subsequent June 2012 VA examination, he reported constant tinnitus beginning in Vietnam.  He later testified at the April 2014 Board hearing that he first noticed tinnitus several years ago.  Moreover, the Board notes that the Veteran first filed claims for other conditions in March 1972, at the time of his separation, yet he did not file his tinnitus claim until over 35 years post-separation.  Finally, in an April 1972 VA examination regarding a prior unrelated claim, the Veteran's ears were noted to be normal.  

Given the Veteran's inconsistency regarding the onset and occurrence of tinnitus and the fact that the first mention of tinnitus in the record was in connection with his claim for benefits, the Board finds the Veteran's statements about the in-service onset of his current tinnitus not to be credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In summary, the most probative competent evidence regarding the Veteran's tinnitus claim is the September 2009 VA examiner's opinion, which indicates that the Veteran's tinnitus is less likely than not related to his active service; therefore, it is evidence that weighs against his claim.  There is no competent and credible evidence of record to support the Veteran's claim of service connection for tinnitus.  Accordingly, the preponderance of the evidence is against the claim for service connection for tinnitus, and the appeal must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for tinnitus is denied.  



REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claims of entitlement to service connection for right ear and left ear hearing loss.  The Veteran contends that he has bilateral hearing loss and due to in-service acoustic trauma. 

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Although the Veteran's active service occurred subsequent to October 1967, his August 1970 pre-induction examination specifically notes that it used ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards below.  The ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

Thus, puretone thresholds, in decibels, from audiometric testing in conjunction with the Veteran's August 1970 pre-induction examination (which specifically noted it was in ASA standards), for the frequencies of interest, in Hertz, were as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
25 (40)
10 (20)
5 (15)
0 (10)
5 (10)
LEFT
20 (35)
10 (20)
0 (10)
10 (20)
20 (25)

The examining physician noted defective hearing, not considered disqualifying, and rated the Veteran's hearing as "H-2" on his PULHES physical profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "H" reflects the state of the "hearing and ear").  

The Board observes that the Veteran's right ear hearing acuity shown at entrance to service meets VA's definition of a hearing loss disability pursuant to 38 C.F.R. § 3.385.  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2002).  Thus, based on the auditory findings shown above and the specific notation of a hearing loss defect, the evidence shows that the Veteran had a preexisting right ear hearing loss disability at entrance to service.  The Board also notes that the Veteran's left ear hearing acuity at entrance to service shows some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

At a March 1972 separation examination, the Veteran's hearing was "15/15" bilaterally on whispered voice hearing test, and no abnormalities were noted.  Notably, however, no audiometric testing was conducted during the Veteran's separation examination.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Nonetheless, silence of the record on this point may not be taken as indication of no aggravation.  A competent opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  Therefore, a remand is necessary to afford the Veteran a VA examination to determine whether his preexisting right ear hearing loss was aggravated by his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Both private and VA treatment records reflect that the Veteran currently suffers from a bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  As the Veteran has a current bilateral hearing loss disability and as in-service acoustic trauma has been conceded, there is also a question regarding the Veteran's claim of entitlement to service connection for a left ear hearing loss disability, namely whether his left ear hearing loss is related to his in-service noise exposure.  The September 2009 VA examiner ultimately opined that the Veteran's hearing loss was less likely as not due to the Veteran's military service due to his assessment of normal hearing bilaterally upon enlistment and a whisper test within normal limits bilaterally upon separation.  He also noted that the Veteran's hearing thresholds in the low to mid-frequencies upon examination were improved when compared with those obtained upon enlistement, but no opinion was provided to explain this.  

The June 2012 VA examiner also noted normal hearing bilaterally upon enlistment, but could not provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation, due to the lack of formal audiometric evaluation at separation.  

Given that both the September 2009 and June 2012 VA examiners noted normal hearing bilaterally upon enlistment, it appears that they failed to consider the fact that the August 1970 audiological findings upon enlistment were recorded using ASA measurements, not ISO-ANSI measurements.  As discussed above, after conversion to ISO-ANSI measurements, it is clear that upon enlistment, the Veteran had a right ear hearing loss disability and some degree of hearing loss in the left ear.  Therefore, the Board finds that the necessity for a clarifying opinion for the proper assessment of the Veteran's claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5103A (West 2002).  In rendering any opinion, the examiner must consider the in-service audiometric results as appropriately converted, in addition to the Veteran's lay statements of hearing loss, his in-service noise exposure, and any pertinent medical records.  

Finally, any updated VA treatment or private medical records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records regarding the Veteran and associate all records received with the paper claims file or Virtual VA electronic claims file; also document any negative response received.  

2.  After the above development, schedule the Veteran for a VA audiology examination by a qualified medical professional to determine the nature, extent, and etiology of the Veterans current bilateral hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer the following opinions:  

a)  Whether the Veteran's preexisting right ear hearing loss was permanently aggravated beyond its natural progression by his military service, to include in-service noise exposure.  

b) Whether it is more likely than not (a 50 percent or greater probability) or less likely than not (less than 50 percent probability) that the Veteran's left ear hearing loss had its onset in service or is otherwise related to active service.  

In rendering any opinion, the examiner should note that the Veteran's in-service acoustic trauma has been conceded.  The examiner must also consider the in-service audiometric results as appropriately converted.  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Ensure that the examination report complies with all remand directives.  If the examination report is inadequate, it should be returned to the examiner for corrective action, as appropriate.  

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


